UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6637



JAMES E. WILLIAMS, JR.,

                                            Plaintiff - Appellant,

          versus

JOHN TAYLOR, Warden; SERGEANT COX,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-94-780-R)


Submitted:   September 5, 1996        Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


James E. Williams, Jr., Appellant Pro Se. Jill Theresa Bowers,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint alleging excessive

force in the context of a cell transfer. Applying the standard set

forth by this Court in Norman v. Taylor, 25 F.3d 1259 (4th Cir.
1994) (in banc), cert. denied, 63 U.S.L.W. 3538 (U.S. Jan. 17,
1995) (No. 94-6011), we find that Appellant has demonstrated only

de minimis injury, and therefore cannot prevail in this claim.

Accordingly, we affirm. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2